Citation Nr: 1819446	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center (RACC) in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to August 2011, to include qualifying service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the Veteran's claims file now resides with the RACC in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding his PTSD claim, the Veteran was originally provided a VA examination in April 2011.  During this examination, the examiner diagnosed the Veteran with PTSD and commented that the Veteran's overall level of disability was mild to moderate.  Thereafter, in September 2016 and January 2018, the Veteran's representative stated that the Veteran's symptoms had worsened since the April 2011 VA examination.

The Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

In this case, the Board finds that a new VA examination is necessary because of the contentions of worsening raised in the representative's September 2016 and January 2018 statements.  As such, the Board will remand the Veteran's claim for an increased initial rating for PTSD.

Given the need to remand the foregoing issue, any outstanding VA treatment records should also be obtained-particularly those created since August 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since August 2013.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After completing the item above to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The entire claims file-including a copy of this Remand-must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability questionnaire.

The examiner should also comment upon how the Veteran's PTSD impacts his ability to perform any type of occupational task.

All findings and a fully articulated medical rationale for any opinion expressed should be set forth in the examination report.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




